Citation Nr: 0427543	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disorder.

3.  Entitlement to a compensable rating for residuals of a 
right radius fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1986 to June 1990.  These matters are before the Board 
of Veterans' Appeals (Board) from rating decisions of October 
2002 (diverticulitis) and March 2003 (left knee and right 
radius fracture residuals) by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
June 2004, the veteran was afforded a videoconference hearing 
at the RO before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Regulations implementing the VCAA include a new 
definition of new and material evidence, applicable to claims 
to reopen filed on or after August 29, 2001.  It does apply 
in the instant case.  All pertinent notice requirements of 
the VCAA and implementing regulations appear to be met.  

Correspondence from the veteran received in September 2002 
indicates, in pertinent part, that he informed VA that he had 
been treated at the VA Medical Center (VAMC) in Long Beach, 
California from 1990 to 1993.  See VA Form 21-4138.  The RO 
has not obtained these medical records.  VA records are 
constructively of record.  As they may contain information 
pertinent to the matters on appeal, they must be secured and 
reviewed.  The veteran also testified in June 2004 that he 
was receiving medical treatment at the VAMC in San Antonio, 
Texas.  Review of the claims file shows that the most recent 
medical records from this facility are dated in January 2003.  
Records of treatment since that time must be secured.  

The veteran also testified in June 2004 that symptoms of his 
diverticulitis began during his military service.  See page 3 
of hearing transcript.  Viral gastroenteritis was diagnosed 
in February 1988.  He was also treated for diarrhea at this 
time.  A January 2003 VA medical record shows that the 
veteran has diverticular disease.  As there is competent 
evidence of a current diagnosis of diverticular disease, and 
findings of gastro-intestinal complaints in service, a VA 
examination to determine the possibility of a nexus between 
the two is indicated.  See 38 C.F.R. § 3.159(c)(4).

The record clearly shows that the veteran sustained blunt 
trauma to his left knee as a result of a motorcycle accident 
in November 1986.  Left knee bursal swelling was diagnosed.  
He also fell onto his left knee in April 1987, lacerating his 
knee.  A left knee disorder was not diagnosed at the time of 
April 1990 separation examination.  He testified in June 2004 
that he was rushed through his separation without having an 
opportunity to complain of left knee symptoms.  See pages 7 
to 9 of hearing transcript.  A June 1994 VA medical 
certificate shows that the veteran gave a three year history 
of left knee pain, resulting from a motor vehicle accident.  
The veteran was provided a period of four months to submit a 
private nexus opinion.  See page 16 of hearing transcript.  
He has not provided such an opinion.  While the period of 
time afforded the veteran to submit additional evidence has 
not expired, he is not prejudiced by the Board proceeding 
with the remand, as the Board is obtaining a nexus opinion 
his behalf.  

On November 2003 VA orthopedic examination the diagnoses were 
prepatellar bursitis of the left knee, resolved; and 
degenerative medial meniscus left knee, stable joint.  The 
examiner was requested to opine as to whether the veteran had 
a left knee disorder which was related to his service.  While 
the examiner seemed to indicate that it was "'not at least 
as likely as not'" that the veteran had a left knee disorder 
which was related to his service, it was also indicated that 
the veteran's motorcycle accident in service "probably" 
produced enough force from falling off of the motorcycle to 
cause the current condition.  This opinion appears to be 
self-contradictory; hence, clarification is needed.  

An additional VA examination is also needed to assess the 
veteran's service-connected right radius fracture residuals.  
He testified in June 2004 that he had been issued a wrist 
guard from VA.  See page 17 of hearing transcript.  On March 
2003 VA fee-basis examination status post fracture distal 
right radius with carpal tunnel syndrome by subjective 
factors was diagnosed.  (The Board observes that service 
connection has not been granted the veteran for carpal tunnel 
syndrome.)  The examiner opined that the veteran's condition 
affected his usual occupation and daily activity in a 
moderate fashion.  X-rays showed negative right wrist.  As 
these examination findings also appear contradictory, 
clarification is necessary.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain for the record 
the veteran's complete treatment records 
from the VAMC in Long Beach, California 
from 1990 to 1993, and from the VAMC in 
San Antonio, Texas from January 2003 to 
the present.  

2.  The RO should arrange for the veteran 
to be afforded an examination by a 
gastroenterologist to determine whether 
the veteran has a gastrointestinal 
disability, to include diverticulitis, 
and, if so, whether such disease is, at 
least as likely as not, related to his 
service (and in particular to 
gastrointestinal treatment therein).  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and the examiner should 
explain the rationale for any opinion 
given.

3.  The RO should arrange for the veteran 
to be afforded an examination by an 
orthopedist to determine whether he has a 
left knee disability and, if so, whether 
it is as likely as not related to his 
service (and in particular to his left 
knee treatment therein).  The examiner 
should review the veteran's claims file, 
note his history of left knee treatment 
in service (as well as the history of 
1991 motor vehicle accident), and provide 
a medical opinion as to whether any 
current left knee disability is at least 
as likely as not related to his period of 
service.  The examiner must explain the 
rationale for any opinion given.

The orthopedist should also assess the 
current severity of the veteran's right 
distal radius fracture residuals.  Any 
indicated studies should be completed, 
and all findings should be reported in 
detail.  The examiner should comment on 
whether there is ankylosis, impairment of 
the radius or ulna, or loss of supination 
or pronation.  

The examiner should address whether any 
right wrist pain (including painful 
motion or pain with use), flare-ups of 
pain, weakened movement, excess 
fatigability or incoordination results in 
function loss.  The examiner should state 
whether any pain reported by the veteran 
is supported by adequate pathology and is 
evidenced by visible behavior.  Any loss 
of function present should be equated by 
the examiner to potentially applicable 
rating criteria, especially those that 
address loss of supination or pronation 
and allow for greater than a 10 percent 
rating based on limitation of motion.  
(The examiner should be provided a copy 
of the rating criteria.)  The examiner 
must comment on the effect of the 
veteran's disability on his ability to 
secure or follow substantially gainful 
employment.  

The examiner should also ascertain 
whether the veteran has carpal tunnel 
syndrome in his right wrist and, if so, 
its etiology, i.e. is it, at least as 
likely as not, related to service, in 
particular the February 1989 non-
displaced distal radius fracture, rather 
than to intervening causes.  The examiner 
should also opine whether any right 
carpal tunnel syndrome, if diagnosed, is 
at least as likely as not, aggravated by 
the veteran's service-connected right 
wrist fracture residuals.  The examiner 
should explain the rationale for all 
opinions given.

4.  The RO should then re-adjudicate the 
claims.  If any remains denied, the 
appellant and his representative should 
be provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


